13‐679‐cr 
     United States v. Gibson
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 14th day of May, two thousand fourteen. 
 4    
 5          PRESENT:  AMALYA L. KEARSE, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          UNITED STATES OF AMERICA, 
12           
13                                           Appellee, 
14                                    
15                                   v.                                         No. 13‐679‐cr 
16                                                                                 
17          KENNETH GIBSON, AKA KG, 
18           
19                                           Defendant‐Appellant.* 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           



      The Clerk of the Court is directed to amend the caption of this case as set forth 
     *

     above.  
 1         FOR APPELLANT:             Jonathan I. Edelstein, Edelstein & Grossman, 
 2                                    New York, NY. 
 3                                     
 4         FOR APPELLEE:              John M. Katko, Brenda K. Sannes, Assistant 
 5                                    United States Attorneys, for Richard S. Hartunian, 
 6                                    United States Attorney for the Northern District 
 7                                    of New York, Syracuse, NY.  
 8          
 9         Appeal from a judgment of the United States District Court for the 
10   Northern District of New York (David N. Hurd, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that the judgment of the District Court is AFFIRMED.   
13         Kenneth Gibson appeals from a judgment entered in the District Court 
14   following his guilty plea, convicting him of possession of marijuana in violation 
15   of the terms of his supervised release and sentencing him to the statutory 
16   maximum of three years’ imprisonment under 18 U.S.C. § 3583(e)(3).  Gibson 
17   argues that his sentence is substantively unreasonable.  We assume the parties’ 
18   familiarity with the facts and record of the prior proceedings, to which we refer 
19   only as necessary to explain our decision to affirm. 
20         We review the reasonableness of a sentence for violation of the terms of 
21   supervised release under a deferential abuse‐of‐discretion standard.  See United 
22   States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  We will set aside a 
23   district court’s sentence as substantively unreasonable “only in exceptional cases 
24   where [its] decision cannot be located within the range of permissible decisions.”  
25   United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quotation 
26   marks omitted).  In imposing a sentence for the violation of supervised release, a 
27   district court must “‘consider’ most of the factors listed in [18 U.S.C. §] 3553(a),” 
28   but is not required to include any particular recitation or “specific articulation” 


                                               2
 1   in explaining its decision.  United States v. Fleming, 397 F.3d 95, 97, 99 (2d Cir. 
 2   2005). 
 3         Applying this standard, we conclude that Gibson’s three‐year sentence 
 4   was not substantively unreasonable.  The District Court stated that it considered 
 5   the § 3553(a) factors, as well as the parties’ submissions detailing Gibson’s 
 6   history of substance abuse and repeated violations of the terms of his 
 7   supervision.  In addition, although the U.S. Sentencing Guidelines range for the 
 8   violation of supervised release to which Gibson pleaded guilty was eight to 
 9   fourteen months, see U.S.S.G. §§ 7B1.1(a)(3), 7B1.4, Gibson’s original sentence for 
10   conspiracy to possess and distribute cocaine and cocaine base resulted from a 
11   downward departure—a consideration that supports an upward departure here, 
12   see id. § 7B1.4, cmt. n.4.  The District Court acted within its discretion in 
13   determining that the statutory maximum three‐year sentence was necessary 
14   given Gibson’s repeated breaches of the court’s trust and the failure of past 
15   sanctions to deter further violations of the terms of supervision.  The sentence 
16   was not “shockingly high, shockingly low, or otherwise unsupportable as a 
17   matter of law.”  United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).   
18         We have considered Gibson’s remaining arguments and conclude that 
19   they are without merit.  For the foregoing reasons, the judgment of the District 
20   Court is AFFIRMED. 
21                                           FOR THE COURT: 
22                                           Catherine O=Hagan Wolfe, Clerk of Court  
23          




                                                3